Citation Nr: 1422265	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  08-38 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a left foot disability status post bunionectomy.

2.  Entitlement to an initial evaluation in excess of 10 percent for a right foot Morton's neuroma status post osteotomy and hammertoe correction fifth toe.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to December 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) located in Muskogee, Oklahoma.

In December 2010, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claim file.

In February 2011, the Board remanded the case for additional development and consideration.

In March 2014, the Veteran's representative submitted a motion to advance the case on the docket.  The Board hereby grants the motion to advance the case on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  

As noted in the introduction, the Board remanded the case in February 2011 for additional development and consideration.  The Board instructed the AOJ to secure a VA opinion regarding the severity of the Veteran's bilateral foot disability.  Specifically, the remand instructions required the VA examiner to comment on whether each foot disability resulted in moderate, moderately severe, or severe impairment.  The AMC secured a VA examination and opinion in April 2011; however, the VA physician did not comment on the severity of each foot disability. Therefore, the Board finds it necessary to remand the case for a new examination and opinion to fully address the questions set forth in the February 2011 remand.  See Stegall, 11 Vet. App. at 271.  

The February 2011 Board remand requested that more recent treatment records be obtained from the VA Medical Center (VAMC) in Muskogee, Oklahoma and its associated VA outpatient clinic (VAPOC) in Tulsa, Oklahoma.  The directive was accomplished.  It appears that the Veteran continues to receive regular treatment at the Muskogee VAMC.  Updated treatment records should be obtained in light of the remand.

Accordingly, the case is REMANDED for the following actions:

1. Obtain the Veteran's more recent treatment records (since May 2011) from the Muskogee VAMC (and the Tulsa Outpatient Clinic) and associate the records with the claim folder.  If these records are not available, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the VA for a VA examination by an appropriate medical professional to determine the current severity of his service-connected (a) left foot condition status post bunionectomy, and (b) right foot Morton's neuroma status post osteotomy and hammertoe correction fifth toe.  The claims file and treatment records must be made available to the examiner for review in connection with the examination, and such review of the claim file should be indicated in the report.  The examiner should perform any tests or studies deemed necessary for an accurate assessment.  

The examiner must give detailed clinical findings of the symptomatology attributable specifically to the Veteran's (a) left foot condition status post bunionectomy, and (b) right foot Morton's neuroma status post osteotomy and hammer toe correction fifth toe.  The examiner must specifically address functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  The examiner must also note symptoms of weakened movement, excess fatigability, and incoordination.  Importantly, the examiner must comment on whether each foot disability results in moderate, moderately severe, or severe impairment.  

3.  After the requested report has been completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

